Citation Nr: 1549506	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2015, the Veteran submitted additional evidence and has waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. § 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss has increased in severity.  As it has been more than five years since his last VA examination in August 2010, a new examination is necessary to fully and fairly evaluate the Veteran's disability.  Any recent VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any non-VA health care providers that have treated him for his bilateral hearing loss since September 2012 and associate with the VBMS/Virtual VA e-folder.  

If the AOJ  is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Obtain all VA treatment records pertaining to the Veteran's bilateral hearing loss since March 2015 and associate with the VBMS/Virtual VA e-folder.  

3.  After all treatment records have been associated with the e-folder, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his bilateral hearing loss.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

THE EXAMINER MUST REVIEW AND COMMENT ON THE OCTOBER 2012 PRIVATE AUDIOLOGY EVALUATION REPORT FROM DR. M.M. VERA.  

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

A complete rationale for all opinions expressed must be included in the examination report.  

4.  Readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




